A petition for writ of mandamus was filed in this court December 15, 1925, which in substance alleges that an action is now pending in the superior court of Pottawatomie county, wherein petitioner, Fred K. Sage, with others, is charged with embezzlement and larceny in an information containing five counts; that said case is set for trial December 17th, and on December 13th, petitioner filed an application for a change of judge, on the ground of the bias and prejudice of the presiding judge, Leander G. Pitman, against this petitioner; that on December 15th said application came on for hearing in open court, and said judge of said superior court refused to disqualify as trial judge in said cause. On January 16, 1925, the cause was heard upon the application and the response thereto. Upon consideration of the same, it was the opinion of the court that the alleged facts did not disqualify said judge of said superior court from presiding at the trial of petitioner, Fred K. Sage. It was accordingly adjudged and ordered that the writ of mandamus as prayed for be denied.